J-S34020-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIE E. WILLIAMSON JR.                   :
                                               :
                       Appellant               :   No. 167 WDA 2022

             Appeal from the PCRA Order Entered January 25, 2022
         In the Court of Common Pleas of Erie County Criminal Division
             at CP-25-CR-0001535-1999, CP-25-CR-0001610-1999


BEFORE:      DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                                   OCTOBER 21, 2022

        Wille E. Williamson, Jr. (Appellant), appeals pro se from the order

dismissing his serial petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        In March 2000, Appellant was sentenced to life in prison without the

possibility of parole (LWOP), after a jury convicted him of first-degree murder




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S34020-22


and related charges.1 This Court affirmed. Commonwealth v. Williamson,

788 A.2d 1035 (Pa. Super. 2001) (unpublished memorandum). Appellant did

not seek allowance of appeal with the Pennsylvania Supreme Court.

       In the ensuing years, Appellant filed approximately five PCRA petitions

(including purported habeas corpus petitions)2 without success. See, e.g.,

Commonwealth v. Williamson, 2014 WL 10979759 (Pa. Super. 2014)

(unpublished memorandum at *3) (affirming PCRA court’s dismissal of

Appellant’s untimely, serial PCRA petition and holding Miller, supra

inapplicable because Appellant was over the age of 18 at the time of the

murder).

       On March 22, 2016, Appellant filed a pro se PCRA petition, again

claiming he was entitled to relief under Miller and its progeny, namely,

Montgomery v. Louisiana, 577 U.S. 190, 212 (2016) (holding Miller applies

retroactively on state collateral review). On April 12, 2016, the PCRA court


____________________________________________


1  Appellant was 18 years-old (nearly 19) at the time of his crimes.
Commonwealth v. Williamson, 2014 WL 10979759, at *3 (Pa. Super.
2014) (unpublished memorandum) (“[Appellant] acknowledges that he was
over the age of eighteen at the time he committed the first-degree murder
offense.”); see also PCRA Court Opinion, 6/17/13, at 6 (same). In Miller v.
Alabama, 567 U.S. 460 (2012), the United States Supreme Court held as
unconstitutional mandatory LWOP sentences for juveniles under the age of 18
when they commit murder. Id. at 465 (finding violation of Eighth Amendment
prohibition on cruel and unusual punishment).

2“[A]ll motions filed after a judgment of sentence is final are to be construed
as PCRA petitions.” Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa. Super.
2013) (collecting cases); see also 42 Pa.C.S.A. § 9542 (PCRA provides sole
means of obtaining collateral relief).

                                           -2-
J-S34020-22


issued Pa.R.Crim.P. 907 notice of intent to dismiss the petition without an

evidentiary hearing. The court stated Appellant “is not entitled to relief under

[Miller and Montgomery] since he was not a juvenile at the time the

homicide was committed.”      Notice of Intent to Dismiss, 4/12/16 (footnote

omitted). However, the PCRA court never ruled on the 2016 petition. See,

e.g., PCRA Court Order, 1/25/22, at n.1.

      On January 2, 2022, Appellant filed a supplemental, pro se PCRA

petition. Appellant pointed out the PCRA court’s failure to rule on the 2016

petition, and also claimed ineffective assistance of all prior counsel.       On

January 25, 2022, the PCRA court dismissed the supplemental petition, as well

as Appellant’s 2016 petition, without a hearing. Appellant timely filed a pro

se notice of appeal. Appellant’s single notice of appeal listed two separate

docket numbers (Nos. 1535 and 1610-1999).

      On February 8, 2022, the PCRA court ordered Appellant to file a

Pa.R.A.P. 1925(b) statement of errors. Appellant timely filed a pro se Rule

1925(b) statement on March 10, 2022. On March 21, 2022, the PCRA court

issued an opinion stating:

      Appellant’s [Rule 1925(b)] Statement was filed March 10, 2022.
      The Court finds Appellant’s allegations are vague and without
      sufficient detail for the Court to identify the pertinent issues. The
      court’s review and legal analysis can be fatally impaired when the
      court has to guess at the issues raised. Com[monwealth] v.
      Reeves, 907 A.2d 1, 2 (Pa. Super. 2006), appeal denied, 919
      A.2d 956 (Pa. 2007). Thus, if a concise statement is too vague,
      the court may find waiver. Id. For the reasons set forth in the
      [PCRA court’s Rule 907 Notice] …, Appellant’s appeal is meritless
      and should be dismissed.

                                      -3-
J-S34020-22



PCRA Court Opinion, 3/21/22; see also Notice of Intent to Dismiss, 4/12/16.

       On appeal, Appellant presents a single issue: “Whether the trial court

erred in dismissing Appellant’s pro se PCRA petition without an evidentiary

hearing[?]” Appellant’s Brief at 5 (unnumbered).

       Before reaching Appellant’s issue, we address our jurisdiction. As noted,

Appellant’s single notice of appeal contained two docket numbers.            In

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), our Supreme Court

held that “where a single order resolves issues arising on more than one

docket, separate notices of appeal must be filed for each case,” or the appeal

will be quashed. Id. at 976-77;3 see also Pa.R.A.P. 341, note. Here, the

PCRA court order dismissing Appellant’s petition informs Appellant that he has

the right to file “his Notice of Appeal” within 30 days of the order. Order,

1/25/22 (emphasis added).           Pursuant to Commonwealth v. Larkin, 235

A.3d 350 (Pa. Super. 2020) (en banc), and Commonwealth v. Stansbury,

219 A.3d 157, 160 (Pa. Super. 2019), this language constitutes a breakdown

in court operations, and we thus decline to quash Appellant’s appeal. See

Larkin, 235 A.3d at 354 (finding breakdown in court operations and declining



____________________________________________


3  The Pennsylvania Supreme Court overruled Walker, in part, in
Commonwealth v. Young, 265 A.3d 462, 477-78 (Pa. 2021) (reaffirming
that Pa.R.A.P. 341 requires separate notices of appeal when a single order
resolves issues under more than one docket, but holding Pa.R.A.P. 902
permits appellate courts to consider an appellant’s request to remedy a
Walker violation when appellant timely files the notice of appeal).

                                           -4-
J-S34020-22


to quash, where defendant was misinformed of his appellate rights);

Stansbury, 219 A.3d at 159 (breakdown in court operations occurred where

PCRA court advised appellant he could appeal dismissal of petition by filing

within 30 days “a written notice of appeal to the Superior Court”) (emphasis

in original). Accordingly, we address Appellant’s claim of error.

      “Our standard of review for issues arising from the denial of PCRA relief

is well-settled.   We must determine whether the PCRA court’s ruling is

supported by the record and free of legal error.” Commonwealth v. Spotz,

171 A.3d 675, 678 (Pa. 2017). Further, the “right to an evidentiary hearing

on a post-conviction petition is not absolute. It is within the PCRA court’s

discretion to decline to hold a hearing if the petitioner’s claim is patently

frivolous and has no support either in the record or other evidence.”

Commonwealth v. Wah, 42 A.3d 335, 338 (Pa. Super. 2012) (citations

omitted).

      Appellant argues the PCRA court improperly dismissed his petition

without conducting an evidentiary hearing, and failed to credit his claim that

all prior counsel were ineffective. See Appellant’s Brief at 7-8 (unnumbered).

      We initially address the PCRA court’s ruling with respect to Appellant’s

pro se Rule 1925(b) Statement. See PCRA Court Opinion, 3/21/22 (finding

claims in Statement to be “vague and without sufficient detail for the Court to

identify the pertinent issues”). Rule 1925(b) mandates that the “Statement

shall concisely identify each error that the appellant intends to assert with


                                     -5-
J-S34020-22


sufficient detail to identify the issue to be raised for the judge.” Pa.R.A.P.

1925(b)(4)(ii) (emphasis added). Rule 1925(b) “is a crucial component of the

appellate process because it allows the trial court to identify and focus on

those issues the parties plan to raise on appeal.”         Commonwealth v.

Bonnett, 239 A.3d 1096, 1106 (Pa. Super. 2020); see also Pa.R.A.P. 302(a)

(issues cannot be raised for the first time on appeal).         A Rule 1925(b)

statement that is too vague to allow the trial court an opportunity to identify

the issues raised on appeal “is the functional equivalent of no statement at

all.” Commonwealth v. Cannon, 954 A.2d 1222, 1228 (Pa. Super. 2008);

see also Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa. Super. 2011)

(“if a concise statement is too vague, the court may find waiver.”).

Accordingly, we could deem Appellant’s issue to be waived. See id.; but see

also Commonwealth v. Blakeney, 108 A.3d 739, 766 (Pa. 2014)

(acknowledging this Court may liberally construe materials filed by a pro se

litigant).

       However, in the absence of waiver, we lack jurisdiction. PCRA petitions

must be filed within one year of the date that the petitioner’s judgment of

sentence     becomes   final.    42   Pa.C.S.A.    §   9545(b)(1);      see   also

Commonwealth v. Chester, 895 A.2d 520, 522 (Pa. 2006) (neither this

Court nor the PCRA court has jurisdiction over an untimely petition).

Appellant’s sentence became final in 2001, and he did not file the instant PCRA

petition until 2016. Thus, Appellant’s petition is facially untimely.


                                      -6-
J-S34020-22


      Pennsylvania courts may consider an untimely PCRA petition if the

petitioner pleads and proves a statutory exception set forth in 42 Pa.C.S.A. §

9545(b)(1). “[I]t is the petitioner’s burden to plead in the petition and

prove that one of the exceptions applies. That burden necessarily entails an

acknowledgement by the petitioner that the PCRA petition under

review is untimely but that one or more of the exceptions apply.”

Commonwealth v. Crews, 863 A.2d 498, 501 (Pa. 2004) (emphasis in

original; citations omitted). Here, Appellant fails to acknowledge his petition

is untimely, or invoke an exception in 42 Pa.C.S.A. § 9545(b)(1). Accordingly,

the PCRA court properly dismissed Appellant’s petition for lack of jurisdiction.

See Chester, supra; Crews, supra.

      Finally, to the extent Appellant argues he is entitled to relief because

prior counsel were ineffective, “a petitioner’s claims [] couched in terms of

ineffectiveness will not save an otherwise untimely petition from the

application of the time restrictions of the PCRA.” Commonwealth v. Lesko,

15 A.3d 345, 367 (Pa. 2011). Appellant’s PCRA petition is untimely and he

has failed to plead and prove any exception to the time bar.         Therefore,

Appellant’s ineffectiveness claims do not merit relief. Id.

      Order affirmed.




                                     -7-
J-S34020-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/2022




                          -8-